Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 17, 2015, by and between Brian F. Lilly (the “Executive”) and National
Bank Holdings Corporation, a Delaware corporation (the “Company”).

WHEREAS, the Company and the Executive are parties to that certain Letter
Agreement, dated as of February 13, 2012 (the “Prior Agreement”); and

WHEREAS, the Company is desirous of continuing to employ the Executive in an
executive capacity on the terms and conditions, and for the consideration,
hereinafter set forth, and the Executive is desirous of remaining employed by
the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, including those set forth in Section 10, and for other good and
valuable consideration, it is hereby covenanted and agreed by the Executive and
the Company as follows:

1.Effective Date.  This Agreement shall become binding and enforceable on the
date first above written subject to its execution by the Executive and the
Company (the “Effective Date”).

2.Employment Period.  The initial term of the Executive’s employment shall
commence on the Effective Date and end on December 31, 2016 (the “Initial
Employment Period”), unless terminated earlier pursuant to Section 5 of this
Agreement; provided,  however, that as of the expiration of (i) the Initial
Employment Period and (ii) if applicable, any Renewal Period (as defined below),
the Employment Period shall automatically be extended for a one-year period such
that it will expire one year from the commencement of such extension (the
“Renewal Period”), unless either party gives at least 90 days’ written notice
prior to the expiration date of the then-current Employment Period (as defined
below) of its intention not to further extend the Employment Period; and
provided,  further, that, upon the Company’s entering into a definitive
agreement that if consummated would be a Change in Control (as defined below),
the Employment Period shall automatically be extended to the date that is two
years from the date of the consummation of such Change in Control (subject to
renewal thereafter as set forth above), unless earlier terminated pursuant to
Section 5 of this Agreement (the Initial Employment Period and each subsequent
extension, if any, shall constitute the “Employment Period” unless terminated
earlier pursuant to Section 5 of this Agreement).

3.Position and Duties.  During the Employment Period, the Executive shall
(a) serve in the position(s) and have the title(s) assigned to the Executive by
the Chief Executive Officer of the Company (the “CEO”) from time to time, which
position(s) shall be commensurate with the Executive’s education and experience
and shall, as of the Effective Date, be Executive Vice President,  Chief
Financial Officer and Chief of M&A and Strategy, (b) have duties and
responsibilities commensurate with the assigned position(s) and as are
customarily exercised by a person holding such position(s) in a company of the
size and nature of the Company as may be assigned from time to time, (c) report
directly to the CEO, and (d) perform his duties at the Company’s corporate
headquarters, subject to the Executive’s performance of duties at, and

 

 





--------------------------------------------------------------------------------

 



travel to, such other offices of the Company and subsidiaries and controlled
affiliates (the “Affiliated Entities”) and/or other locations as shall be
necessary to fulfill his duties.

4.Compensation.  Subject to the terms of this Agreement, while the Executive is
employed by the Company during the Employment Period, the Company shall
compensate him for his services as follows:

(a)Base Salary.  The Executive shall receive an annual base salary of no less
than $375,000, which shall be reviewed annually by the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”) pursuant to its
normal performance review policies for senior executives and may be increased
but not decreased (as in effect from time to time, “Annual Base Salary”).  Such
Annual Base Salary shall be payable in monthly or more frequent installments in
accordance with the Company’s payroll policies.

(b)Annual Incentive Payment.  With respect to each fiscal year or portion of a
fiscal year of the Company ending during the Employment Period, the Executive
shall be eligible to receive an annual cash incentive payment (the “Incentive
Payment”) pursuant to the terms of the Company’s annual cash incentive plan
applicable to the Executive as in effect from time to time (the “Incentive
Plan”), with the actual amount of any such Incentive Payment to be determined by
the Compensation Committee pursuant to the terms of the Incentive Plan.  The
Executive’s target Incentive Payment opportunity under the Incentive Plan for
each fiscal year during the Employment Period shall be no less than 75% of his
Annual Base Salary, which shall be reviewed annually by the Compensation
Committee pursuant to its normal performance review policies for senior
executives and may be increased but not decreased (as in effect from time to
time, the “Target Incentive Payment”).  Any earned Incentive Payment shall be
paid to the Executive pursuant to the terms of the Incentive Plan; provided,
 however, that any such Incentive Payment for a fiscal year shall be paid to the
Executive no later than the 15th day of the third month following the close of
such fiscal year (or the calendar year, where applicable), unless the Company or
the Executive shall elect to defer the receipt of such Incentive Payment
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

(c)Employee Benefits, Fringe Benefits and Perquisites.  During the Employment
Period, the Executive shall be provided with employee benefits, fringe benefits,
and perquisites on a basis no less favorable than such benefits and perquisites
are provided by the Company from time to time to the Company’s other senior
executives as in effect from time to time.

(d)Expense Reimbursement.  Subject to the requirements of Section 8(a)(ii) of
this Agreement (relating to in-kind benefits and reimbursements), during the
Employment Period, the Company shall reimburse the Executive for all reasonable
expenses incurred by him in the performance of his duties in accordance with the
Company’s policies applicable to senior executives as in effect from time to
time.

(e)Stock Ownership Requirement.  While employed by the Company, the Executive
shall be subject to any stock ownership policy adopted by the Company in
accordance with the guidelines as established by the Compensation Committee.



- 2 -

--------------------------------------------------------------------------------

 



 

(f)Indemnification/Insurance.  The Company shall defend, indemnify, and hold the
Executive harmless to the full extent permitted by the general laws of the State
of Delaware, its charter, or its bylaws now or hereafter in force.  The Company
also shall procure and maintain directors and officers liability insurance.

(g)Vesting of Certain Equity Awards.    

(i)In consideration for the covenants set forth in Section 10, if, in connection
with a Change in Control (for purposes of this Section 4(g), as defined in the
Company’s 2009 Equity Incentive Plan (the “2009 Plan”)), the Executive is
provided with a Replacement Award (as defined below) and within two years
following such Change in Control, Executive incurs a Termination of Service (as
defined in the 2009 Plan) without Cause or due to Executive’s resignation with
Good Reason (each as defined in Section 5(b) and 5(c), respectively)
(“Qualifying Termination”), the restrictions applicable to the outstanding
performance-based restricted stock awards granted to the Executive on February
27, 2012 and May 2, 2013 under the 2009 Plan (collectively, the “Restricted
Stock”) shall lapse and such Restricted Stock shall become free of all
restrictions as if the applicable performance goals had been achieved and become
fully vested and transferable, notwithstanding anything contained in the
2009 Plan or the respective award agreements evidencing the grant of such
Restricted Stock (the “Award Agreements”).    If Executive is not provided with
a Replacement Award in connection with a Change in Control, the Restricted Stock
will vest in accordance with Section 4(g)(ii) below.

(ii)Notwithstanding anything in the 2009 Plan or otherwise set forth in this
Agreement to the contrary, upon the occurrence of a Change in Control, all
restrictions on the Restricted Stock shall immediately lapse and the Restricted
Stock shall be fully vested, except to the extent that another award meeting the
requirements of this Section 4(g)(ii) is provided to Executive to replace the
Restricted Stock award (an award meeting the requirements of this
Section 4(g)(ii), a “Replacement Award”).  An award shall meet the requirements
of this Section 4(g)(ii) (and hence, qualify as a Replacement Award) if: (i) it
is a restricted publicly traded equity security of the Company or the surviving
corporation or the ultimate parent of the applicable entity following the Change
in Control, (ii) it has a fair market value at least equal to the value of the
Restricted Stock as of the date of the Change in Control, (iii) it contains
terms relating to vesting (including with respect to Termination of Service)
that are substantially identical to the terms set forth in the respective Award
Agreements, modified to the extent necessary to include provision for a
Qualifying Termination, and (iv) its other terms and conditions are not less
favorable to Executive than the terms and conditions set forth in the respective
Award Agreements or in the 2009 Plan (including provisions that apply in the
event of a subsequent Change in Control) as of the date in the Change in
Control.  Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of Restricted Stock awards if the
requirements of the preceding sentence are satisfied.  If a Replacement Award is
granted, the Restricted Stock shall not vest upon a Change in Control.  The
determination of whether the conditions of this Section 4(g)(ii) are satisfied
shall be made by the Company’s Compensation Committee, as constituted
immediately prior to the Change in Control, in its sole discretion.    



-3-

--------------------------------------------------------------------------------

 



 

5.Termination of Employment.

(a)Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 12(g) of this Agreement of its intention to terminate the
Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”); provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties; and provided,  further, that a Disability
shall be determined to exist as provided hereinafter.  For purposes of this
Agreement, “Disability” shall mean the inability of the Executive to perform the
Executive’s duties with the Company on a full-time basis as a result of
incapacity due to mental or physical illness, which inability exists for
180 days during any rolling 12-month period, as determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

(b)Cause.  The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause (as defined below).  For purposes
of this Agreement, “Cause” shall mean:

(i)the continued failure of the Executive to perform substantially the
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to mental or physical illness);

(ii)willful misconduct or gross neglect by the Executive in the performance of
his duties to the Company;

(iii)the Executive’s continued failure to adhere to the clear directions of the
Company’s CEO, to adhere to the Company’s material written policies in all
material respects, or to devote substantially all of the Executive’s business
time and efforts to the Company; 

(iv)the Executive’s conviction of or formal admission to or plea of guilty or
nolo contendere to a charge of commission of, (A) a felony or (B) any crime
involving serious moral turpitude; or

(v)the Executive’s willful breach of any of the material terms or conditions of
this Agreement.

In order to invoke a termination for Cause on any of the grounds enumerated
under Section 5(b)(i), 5(b)(ii), 5(b)(iii), or 5(b)(v) of this Agreement, the
Company must provide written notice to the Executive of the existence of such
grounds within 30 days following the Company’s knowledge of the existence of
such grounds, specifying in reasonable detail the grounds constituting Cause,
and the Executive shall have 30 days following receipt of such written notice
(the “Executive’s Cure Period”) during which he may remedy the ground if such
ground is reasonably subject to cure.



-4-

--------------------------------------------------------------------------------

 



 

(c)Good Reason.  The Executive’s employment may be terminated by the Executive
during the Employment Period with or without Good Reason (as defined
below).  For purposes of this Agreement, “Good Reason” shall mean, in the
absence of the written consent of the Executive:

(i)a material diminution in the Executive’s Annual Base Salary during the
Employment Period;

(ii)the assignment to the Executive of any duties that are materially
inconsistent with the Executive’s position, duties or responsibilities
(including reporting responsibilities) contemplated by this Agreement, or any
other action by the Company that results in a material diminution in such
position or the duties or responsibilities customarily associated with such
position in a company of the size and nature of the Company; provided that
following a Change in Control (as defined below), this clause (ii) shall relate
to the Executive’s position(s), duties and responsibilities as in effect
immediately prior to the Change in Control;

(iii)during the two-year period following a Change in Control, any requirement
by the Company that the Executive’s services be rendered primarily at a location
that is more than 50 miles from the Executive’s primary employment location
immediately prior to the Change in Control; or

(iv)any other material breach of this Agreement by the Company.

In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iii) of this Section 5(c) within 30 days
following the Executive’s knowledge of the initial existence of such condition
or conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition if such
condition is reasonably subject to cure.  In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Executive’s “separation from service” (within the meaning of Section 409A of
the Code) must occur, if at all, within 30 days following such Cure Period in
order for such termination as a result of such condition to constitute a
termination for Good Reason.

(d)Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination (as
defined below) to the other party hereto given in accordance with Section 12(g)
of this Agreement.  For purposes of this Agreement, a “Notice of Termination”
means a written notice that (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice or 30 days after the end of
the Cure Period, if applicable, in the case of a termination by the Executive
with Good Reason).  The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Good Reason or



-5-

--------------------------------------------------------------------------------

 



Cause shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(e)Date of Termination.  For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, or by the Executive without Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, as the case may be, (ii) if the Executive’s employment
is terminated by the Executive with Good Reason, a date that is no later than
30 days after the Cure Period, if applicable, (iii) if the Executive’s
employment is terminated by the Company for Cause, the date on which the
Company, after providing for the Executive’s Cure Period, if applicable,
notifies the Executive of such termination, and (iv) if the Executive’s
employment is terminated by reason of death or Disability, the date of death or
the Disability Effective Date, as the case may be.

6.Obligations of the Company upon Termination.

(a)Good Reason or Other Than for Cause, Death or Disability Prior to or More
Than Two Years Following a Change in Control.  If, during the Employment Period
and prior to, or more than two years following, a Change in Control, the Company
shall terminate the Executive’s employment other than for Cause, death, or
Disability, or if the Executive shall terminate his employment for Good Reason,
the Company shall pay to the Executive on the 45th day after the Date of
Termination (except as otherwise required by law or provided below) or provide,
as applicable, the following:

(i)A lump sum cash payment consisting of:  (A) the Executive’s Annual Base
Salary through the Date of Termination to the extent not yet paid; (B) any
annual Incentive Payment earned by the Executive for a prior award period, not
yet paid, provided that (other than any portion of such annual Incentive Payment
that was previously deferred, which portion shall instead be paid in accordance
with the applicable deferral arrangement and any election thereunder) such
payment shall be made no later than the 15th day of the third month following
the close of the fiscal year with respect to which such Incentive Payment is
earned (the sum of the amounts described in clauses (A) and (B) above shall be
hereinafter referred to as the “Accrued Obligations”);

(ii)Subject to Section 6(g), a prorated Incentive Payment for the year in which
the Date of Termination occurs (the “Pro Rata Incentive Payment”) in an amount
to equal the product of (A) the amount determined by the Compensation
Committee based on the Company’s actual performance for the fiscal year in which
the Date of Termination occurs and otherwise on a basis no less favorable than
annual incentive award determinations are made by the Compensation Committee for
the Company’s executive officers, and (B) a fraction, the numerator of which is
the number of days that have elapsed through the Date of Termination in the
fiscal year of the Company in which the Date of Termination occurs, and the
denominator of which is the number of days in such year, with such amount to be
paid in a lump sum in cash on the date on which the Company otherwise makes cash
incentive payments to executive officers for such fiscal year (other than any
portion of such annual Incentive Payment that was deferred,



-6-

--------------------------------------------------------------------------------

 



which portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder);

(iii)Subject to Section 6(g), a lump sum cash payment (the “Severance Payment”
and, together with the Pro Rata Incentive Payment, the “Severance Benefits”)
equal to the sum of (A) the Executive’s Annual Base Salary as in effect
immediately prior to the Date of Termination, and (B) the greater of (x) the
Target Incentive Payment for the year in which the Date of Termination occurs
and (y) the Incentive Payment paid or payable to the Executive in respect of the
fiscal year immediately prior to the year in which the Date of Termination
occurs; and

(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, or practice or contract or agreement of the Company and the Affiliated
Entities through the Date of Termination, and shall pay such unreimbursed
expenses incurred through the Date of Termination as are subject to
reimbursement pursuant to Section 4(d) (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).

(b)Good Reason or Other Than for Cause, Death or Disability during the Two-Year
Period Immediately Following a Change in Control.  If, during the Employment
Period and during the two-year period immediately following a Change in Control,
the Company shall terminate the Executive’s employment other than for Cause,
death, or Disability, or if the Executive shall terminate his employment for
Good Reason, the Company shall pay to the Executive on the 45th day after the
Date of Termination (except as otherwise required by law or provided below) or
provide, as applicable, the following:

(i)A lump sum cash payment equal to the Accrued Obligations;

(ii)Subject to Section 6(g), a lump sum cash payment (the “CIC Pro Rata
Incentive Payment”) in an amount equal to the product of (A) the Target
Incentive Payment for the year in which the Date of Termination occurs (or, if
greater, the fiscal year of the Company ending immediately prior to the year in
which the Change in Control occurs), and (B) a fraction, the numerator of which
is the number of days elapsed through the Date of Termination in the fiscal year
in which the Date of Termination occurs and the denominator of which is the
number of days in such year (other than any portion of such annual Incentive
Payment that was deferred, which portion shall instead be paid in accordance
with the applicable deferral arrangement and any election thereunder);

(iii)Subject to Section 6(g), a lump sum cash payment (the “CIC Severance
Payment” and, together with the CIC Pro Rata Incentive Payment, the “CIC
Severance Benefits”) equal to the sum of (A) two times the greater of
(x) Executive’s Annual Base Salary as in effect immediately prior to the Date of
Termination and (y) the Executive’s Annual Base Salary as in effect immediately
prior to the Change in Control and (B) two times the greater of (x) the Target
Incentive Payment for the year in which the Date of Termination occurs (or, if
greater, the fiscal year of the Company ending immediately prior to the year in
which the Change in Control occurs) and (y) the Incentive Payment paid or
payable to the



-7-

--------------------------------------------------------------------------------

 



Executive in respect of the fiscal year immediately prior to the year in which
the Change in Control occurs; and

(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive the Other Benefits.

(c)Death or Disability.  If the Executive’s employment is terminated by reason
of the Executive’s death or Disability at any time during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than, if such termination occurs during the Employment Period, the
obligation to pay or provide (i) the Accrued Obligations and (ii) the timely
payment or provision of the Other Benefits.  The Accrued Obligations, in the
event of death, shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 6(c) shall include death or disability
benefits under Company provided plans as in effect on the date of the
Executive’s death with respect to senior executives of the Company and their
beneficiaries generally.

(d)Cause; Other than for Good Reason.  If the Executive’s employment shall be
terminated by the Company for Cause, or if the Executive terminates his
employment without Good Reason, at any time during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than, if such termination occurs during the Employment Period, the obligation to
pay or provide (i) the Accrued Obligations (paid as set forth in Section 6(c) of
this Agreement) and (ii) the timely payment or provision of the Other Benefits. 

(e)Effect of Termination on Other Positions.  If, on the Date of Termination,
the Executive is a member of the Board of Directors of the Company (the “Board”)
or the board of directors of any Affiliated Entities, or holds any other
position with the Company or its Affiliated Entities, the Executive shall be
deemed to have resigned from all such positions as of the Date of
Termination.  The Executive agrees to execute such documents and take such other
actions as the Company may request to reflect such resignation.

(f)Full Settlement.  The payments and benefits provided under this Section 6
(including, without limitation, the Other Benefits) shall be in full
satisfaction of the Company’s obligations to the Executive under this Agreement
upon his termination of employment, notwithstanding the remaining length of the
Employment Period, and in no event shall the Executive be entitled to severance
benefits (or other damages in respect of a termination of employment or claim
for breach of this Agreement) beyond those specified in this Section 6.

(g)General Release.  The Company’s obligation to pay the Severance Benefits or
CIC Severance Benefits, as applicable, is conditioned on the Executive’s
execution, delivery to the Company, and non-revocation of a general release of
claims in favor of the Company and the Affiliated Entities, in substantially the
form set forth in Exhibit A hereto, in the time period specified therein.



-8-

--------------------------------------------------------------------------------

 



 

(h)“Change in Control” shall, for the purposes of this Agreement, be the first
to occur following the Effective Date of:

(i)an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided,  however,
that for purposes of this Section 6(h)(i), the following acquisitions shall not
constitute a Change in Control:  (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Entity, or (IV) any acquisition by any Affiliated Entity pursuant to
a transaction which complies with clauses (A), (B), and (C) of subsection (iii)
of this Section 6(h);

(ii)a change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided,  however,
that, for purposes of this Section 6(h), any individual who becomes a member of
the Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; and provided,  further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be considered as a member of the Incumbent Board;

(iii)the consummation of a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving the Company or any of its
subsidiaries, or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock (or, for a noncorporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a noncorporate entity, equivalent securities), as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any



-9-

--------------------------------------------------------------------------------

 



entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (C) at least a majority of the members of the
board of directors (or, for a noncorporate entity, equivalent body or committee)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv)the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

7.No Mitigation; No Offset.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action that the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.

8.Section 409A; Forfeiture.

(a)Section 409A.

(i)General.  It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code.  Any payments that qualify for the
“short-term deferral” exception, “separation pay” exception or another exception
under Section 409A of the Code shall be paid to the maximum extent under the
applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A of the Code deferral election rules and
the exclusions under Section 409A of the Code for certain short-term deferral
and separation pay amounts.  All payments that constitute nonqualified deferred
compensation for purposes of Section 409A of the Code that are to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of Section 409A of the Code.  In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment under this Agreement that constitutes nonqualified deferred
compensation for purposes of Section 409A of the Code.  To the extent permitted
under Section 409A of the Code or any IRS or Department of Treasury rules or
other guidance issued thereunder, the Company may, in consultation with the
Executive, modify the Agreement in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code.



-10-

--------------------------------------------------------------------------------

 



 

(ii)In-Kind Benefits and Reimbursements.  Notwithstanding anything to the
contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement that constitute nonqualified deferred compensation
for purposes of Section 409A of the Code shall be paid or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (w) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (x) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year; (y) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (z) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

(iii)Delay of Payments.  Notwithstanding any other provision of this Agreement
to the contrary, if the Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the date of termination),
any payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code that is otherwise due to the Executive under
this Agreement during the six-month period following his separation from service
(as determined in accordance with Section 409A of the Code) on account of his
separation from service shall be accumulated and paid to Executive on the first
business day of the seventh month following his separation from service (the
“Delayed Payment Date”).  The Executive shall be entitled to interest on any
delayed cash payments from the date of termination to the Delayed Payment Date
at a rate equal to the applicable federal short-term rate in effect under
Section 1274(d) of the Code for the month in which the Executive’s separation
from service occurs.  If the Executive dies during the period between the Date
of Termination and the Delayed Payment Date, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 days after the date of the Executive’s death.

(iv)Separation from Service.  Notwithstanding any contrary provision of this
Agreement, with respect to any amounts or benefits that constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code, any
references to termination of employment or the Executive’s Date of Termination
shall mean and refer to the date of his “separation from service,” as that term
is defined in Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h).

(b)Forfeiture.  Notwithstanding any other provisions of this Agreement and in
addition to and not in contravention of any clawback provision applicable to the
Executive under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable laws in effect from time to time:

(i)If the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under the federal securities laws as a result of misconduct, the Executive shall
reimburse the Company for all amounts received under any incentive compensation
plans from the Company during the 12-month period following the first public
issuance or filing with the Securities and Exchange



-11-

--------------------------------------------------------------------------------

 



Commission (whichever first occurs) of the financial document embodying such
financial reporting requirement; and any profits realized from the sale of
securities of the Company during that 12-month period, unless the application of
this provision has been exempted by the Securities and Exchange Commission;

(ii)If the Compensation Committee shall determine that the Executive has engaged
in a serious breach of conduct, the Compensation Committee may terminate any
equity compensation award or require the Executive to repay any gain realized on
the exercise of an award in accordance with the terms of such award or the
equity compensation plan governing such award; and

(iii)If the Executive is found guilty of misconduct by any judicial or
administrative authority in connection with any (A) formal investigation by the
Securities and Exchange Commission or (B) other federal or state regulatory
investigation, the Compensation Committee may require the repayment of any gain
realized on the exercise of an award under any equity compensation plan without
regard to the timing of the determination of misconduct in relation to the
timing of the exercise of the award.

9.Limitation on Payments under Certain Circumstances.

(a)Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below).  The Agreement
Payments shall be so reduced only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced.  If the Accounting
Firm determines that the Executive would not have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Agreement Payments were
so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder.

(b)All determinations required to be made under this Section 9, including the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized certified public accounting firm or other professional
organization that is a certified public accounting firm recognized as an expert
in determinations and calculations for purposes of Section 280G of the Code that
is selected by the Company prior to the date of the Change in Control for
purposes of making the applicable determinations under this Section 9 and is
reasonably acceptable to the Executive (the “Accounting Firm”).  For purposes of
all present value determinations required to be made under this Section 9, the
Company and the Executive elect to use the applicable federal rate that is in
effect on the Effective Date pursuant to Treasury Regulations Section 1-280G,
Q&A-32.

(c)If the Accounting Firm determines that aggregate Agreement Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Executive notice to
that effect and a copy



-12-

--------------------------------------------------------------------------------

 



of the detailed calculation thereof.  All determinations made by the Accounting
Firm under this Section 9 shall be binding upon the Company and the Executive
and shall be made as soon as reasonably practicable and in no event later than
15 days following the Date of Termination.  For purposes of reducing the
Agreement Payments so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced.  The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order:  (i) first,
any Payments under Section 6(b)(iii)(A); (ii) second, any other cash Payments
that would be made upon a termination of the Executive’s employment, beginning
with payments that would be made last in time; (iii) third, all rights to
payments, vesting, or benefits in connection with any options to purchase common
stock that are performance-based vesting awards; (iv) fourth, all rights to
payments, vesting, or benefits in connection with any restricted stock awards
that are performance-based vesting awards; (v) fifth, all rights to payments,
vesting, or benefits in connection with any options to purchase common stock
that are time-based vesting awards; and (vi) sixth, all rights to any other
payments or benefits shall be reduced, beginning with payments or benefits that
would be received last in time.  All fees and expenses of the Accounting Firm
shall be borne solely by the Company.

(d)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Safe Harbor Amount hereunder.  In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Executive shall pay promptly (and in no event later than 60 days following the
date on which the Overpayment is determined) pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided,  however, that no amount shall be
payable by the Executive to the Company if and to the extent such payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes.  In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

(e)To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including, without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant,
including that set forth in Section 10 of this Agreement) before, on or after
the date of a change in ownership or control of the Company (within the meaning
of Q&A-2(b) of the final regulations under Section 280G of the Code), such that
payments in respect of such



-13-

--------------------------------------------------------------------------------

 



services may be considered reasonable compensation within the meaning of Q&A-9
and Q&A-40 to Q&A-44 of the final regulations under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the final regulations under Section 280G of the Code in
accordance with Q&A-5(a) of the final regulations under Section 280G of the
Code.

(f)Definitions.  The following terms shall have the following meanings for
purposes of this Agreement:

(i)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code, taking
into account the last sentence of Section 9(b) above) of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determined to be
likely to apply to the Executive in the relevant tax year(s).

(ii)“Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(iii)“Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv)“Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

10.Restrictive Covenants.

(a)Return of Company Property.  Upon his termination of employment for any
reason, the Executive shall promptly return to the Company any keys, credit
cards, passes, confidential documents or material, or other property belonging
to the Company, and the Executive shall also return all writings, files,
records, correspondence, notebooks, notes, and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or the Affiliated Entities
or containing any trade secrets relating to the Company or the Affiliated
Entities, except any personal diaries, calendars, rolodexes, or personal notes
or correspondence.  For purposes of the preceding sentence, the term “trade
secrets” shall have the meaning ascribed to it under the Uniform Trade Secrets
Act.  The Executive agrees to represent in writing to the Company upon
termination of employment that he has complied with the foregoing provisions of
this Section 10(a).  Notwithstanding anything contained in this Section 10(a),
for purposes of this



-14-

--------------------------------------------------------------------------------

 



Section 10(a), all references to the Company shall include its Affiliated
Entities, whether or not specified.

(b)Mutual Nondisparagement.  The Executive and the Company each agree that,
following the Executive’s termination of employment, neither the Executive nor
the Company will make any public statements that materially disparage the other
party.  The Company shall not be liable for any breach of its obligations under
this paragraph if it informs its directors and executive officers, as such term
is defined in Rule 3b-7 promulgated under the Exchange Act of the content of its
covenant hereunder and takes reasonable measures to ensure that such individuals
honor the Company’s agreement.  Notwithstanding the foregoing, nothing in this
Section 10(b) shall prohibit any person from making truthful statements when
required by order of a court or other governmental or regulatory body having
jurisdiction or to enforce any legal right including, without limitation, the
terms of this Agreement.

(c)Confidential Information.  The Executive agrees that, during his employment
with the Company and at all times thereafter, he shall hold for the benefit of
the Company all secret or confidential information, knowledge, or data relating
to the Company or any of the Affiliated Entities, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or during his consultation with the
Company after his termination of employment, and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  Except in the good faith performance
of his duties for the Company, the Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge, or data to
anyone other than the Company and those designated by it.

(d)Nonsolicitation.  The Executive agrees that, while he is employed by the
Company and during the (i) two-year period following his termination of
employment with the Company, if his employment terminated pursuant to
Section 6(b), or (ii) one-year period following his termination of employment
with the Company, if his employment terminated for any other reason other than
as set forth in the preceding clause (i) (the “Restricted Period”), the
Executive shall not directly or indirectly, (A) solicit any individual who is,
on the Date of Termination (or was, during the six-month period prior to the
Date of Termination), employed by the Company or the Affiliated Entities to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or the Affiliated Entities, (B) initiate discussions with any such
employee or former employee for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity
on behalf of the Executive’s employer, or (C) induce or attempt to induce any
customer or investor (in each case, whether former, current, or prospective),
supplier, licensee, or other business relation of the Company or any of the
Affiliated Entities to cease doing business with the Company or such Affiliated
Entity, or in any way interfere with the relationship between any such customer,
investor, supplier, licensee, or business relation, on the one hand, and the
Company or any Affiliated Entity, on the other hand.

(e)Noncompetition.  The Executive agrees that, during the Restricted Period, he
will not engage in Competition (as defined below).  The Executive shall be
deemed to be



-15-

--------------------------------------------------------------------------------

 



engaging in “Competition” if he, directly or indirectly, in any geographic
market in which, as of the Date of Termination, the Company has a physical
presence material to its business operations (or where the Company is engaged in
substantial activities to become a material physical presence), including,
without limitation, the State of Colorado, the Kansas City (Missouri and Kansas)
metropolitan area, the Dallas, Texas metropolitan area and the Austin, Texas
metropolitan area, (“Material Presence”), (i) owns, manages, operates, controls,
or participates in the ownership, management, operation, or control of, (ii) is
connected as an officer, employee, partner, director, consultant, or otherwise
with, or (iii) has any financial interest in, any business (whether operated
through a corporation or other entity) that is engaged in the commercial banking
business or in any other financial services business that is competitive with
any portion of the business conducted as of the Date of Termination by the
Company or any of the Affiliated Entities, in each case if and only to the
extent such business constitutes a Material Presence conducted by the Company or
any of the Affiliated Entities within such geographic market.  Ownership for
personal investment purposes only of less than 2% of the voting stock of any
publicly held corporation shall not constitute a violation
hereof.  Notwithstanding the foregoing, the restriction above shall not prohibit
the Executive from employment with any subsidiary, division, affiliate, or unit
of an entity (a “Related Unit”) if that Related Unit does not engage in business
that is in Competition with the Company, irrespective of whether some other
Related Unit of that entity competes with the Company (as long as the Executive
does not engage in or assist in the activities of any Related Unit that competes
with the Company).  Notwithstanding anything contained herein to the contrary,
following a Change in Control, references to the Company and the Affiliated
Entities shall refer to the Company and its Affiliated Entities as of
immediately prior to such Change in Control and the geographic market and the
business scope of the restrictions in this Section 10(e) shall be limited to the
geographic markets of the Company and the Affiliated Entities and the businesses
conducted by the Company and the Affiliated Entities as of immediately prior to
such Change in Control, without regard to when the Date of Termination occurs.

(f)Equitable Remedies.  The Executive acknowledges that the Company would be
irreparably injured by a violation of Section 10(b), 10(c), 10(d), or 10(e), and
he agrees that the Company, in addition to any other remedies available to it
for such breach or threatened breach, on meeting the standards required by law,
shall be entitled to a preliminary injunction, temporary restraining order, or
other equivalent relief, restraining the Executive from any actual or threatened
breach of Section 10(b), 10(c), 10(d), or 10(e).  If a bond is required to be
posted in order for the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.

(g)Severability; Blue Pencil.  The Executive acknowledges and agrees that he has
had the opportunity to seek advice of counsel in connection with the Agreement
and the restrictive covenants contained herein are reasonable in geographical
scope, temporal duration, and in all other respects.  If it is determined that
any provision of this Section 10 is invalid or unenforceable, the remainder of
the provisions of this Section 10 shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.  If any court or
other decision-maker of competent jurisdiction determines that any of the
covenants in this Section 10 is unenforceable because of the duration or
geographic scope of such provision, then after such determination becomes final
and unappealable, the duration or scope of such provision, as the



-16-

--------------------------------------------------------------------------------

 



case may be, shall be reduced so that such provision becomes enforceable, and in
its reduced for, such provision shall be enforced.

11.Successors.

(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive.  This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by the Executive’s legal representatives, heirs, or legatees.  This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

(b)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
satisfy all of the obligations under this Agreement in the same manner and to
the same extent that the Company would be required to satisfy such obligations
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.

12.Miscellaneous.

(a)Amendment.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b)Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(c)Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Delaware, without regard to
the conflict of law provisions of any state.

(d)Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 10 of this Agreement) that is not resolved by the
Executive and the Company shall be submitted to arbitration in a location
selected by the Company in accordance with Delaware law and the procedures of
the American Arbitration Association.  The determination of the arbitrator shall
be conclusive and binding on the Company and the Executive and judgment may be
entered on the arbitrator(s)’ awards in any court having competent jurisdiction.

(e)Severability.  The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).



-17-

--------------------------------------------------------------------------------

 



 

(f)Waiver of Breach.  No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time.  The failure of any party hereto to take any action by reason
of such breach will not deprive such party of the right to take action at any
time while such breach continues.

(g)Notices.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

to the Company:

National Bank Holdings Corporation
7800 E. Orchard Road, Suite 300
Greenwood Village, Colorado 80111
Attention:Legal Department

to the Executive:

At the address last on the records of the Company

Such notices, demands, claims, and other communications shall be deemed given in
the case of delivery by overnight service with guaranteed next day delivery, the
next day or the day designated for delivery or, in the case of certified or
registered U.S. mail, five days after deposit in the U.S. mail; provided,
 however, that in no event shall any such communications be deemed to be given
later than the date they are actually received.

(h)Survivorship.  Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

(i)Entire Agreement.  From and after the Effective Date, this Agreement shall
constitute the entire agreement between the Company and the Executive with
respect to the subject matter hereof (except as may be otherwise provided in an
agreement entered into after the Effective Date) and shall supersede the Prior
Agreement.

(j)Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[Signature Page Follows]

 

 



-18-

--------------------------------------------------------------------------------

 



IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

NATIONAL BANK HOLDINGS CORPORATION

 

By:

/s/ G. Timothy Laney

 

 

Name:  G. Timothy Laney

 

 

Title:  Chairman, President and Chief Executive

 

 

Officer

 

EXECUTIVE

 

/s/ Brian F. Lilly

 

Brian F. Lilly

 

 



[Signature Page to Lilly Employment Agreement]

--------------------------------------------------------------------------------

 



Release Agreement

This Release Agreement (this “Agreement”) is made and entered into by and among
National Bank Holdings Corporation, a Delaware corporation (the “Company”), and
its subsidiary bank, NBH Bank, N.A., a national bank organized under the laws of
the United States of America, and all other divisions, and related, successor,
and sister entities (together with the Company, “NBH”) and Brian F. Lilly (the
“Executive”).

WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement, dated as of November 17, 2015 (the “Employment Agreement”);

WHEREAS, the Executive’s employment shall end effective [__];

WHEREAS, NBH and the Executive wish to resolve any and all disputes that exist
between them or could exist between them; and

WHEREAS, the parties acknowledge that this Agreement is the result of good faith
negotiations and compromise and nothing in this Agreement is intended to or will
constitute an admission by NBH or any of its agents or employees of any
liability to the Executive.

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 6 of the Employment Agreement to the
Executive and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, NBH and the
Executive hereby agree as follows:

1.Full and General Release of Liability.  The Executive hereby forever WAIVES,
RELEASES, AND DISCHARGES National Bank Holdings Corporation, NBH Bank, N.A., all
of their respective subsidiaries and divisions, including Bank Midwest, Bank of
Choice, Community Banks of Colorado, and any related, and affiliated entities,
and all of their current and past employees, directors, officers, fiduciaries,
owners, agents, successors, assigns, insurers, attorneys, and contractors,
without limitation, exception, or reservation (the “Affiliates”), from any and
all liability, actions, claims, demands, or lawsuits that the Executive may have
had, presently has, or in the future may have, in connection with or arising out
of the Executive’s employment with, or separation from, NBH.  This release
applies to any and all claims against NBH and/or the Affiliates, known or
unknown, arising under contract or under federal, state, or local statutory or
common (including civil tort) law, which have been asserted or which could have
been asserted including, but not limited to, any and all claims under Title VII
of the Civil Rights Act of 1964 (as amended), the Civil Rights Act of 1991, 42
U.S.C. § 1981, 42 U.S.C. § 1983, the Americans with Disabilities Act (as
amended), the Rehabilitation Act, the Age Discrimination in Employment Act (as
amended) (“ADEA”), the Family Medical Leave Act (as amended), the Genetic
Information Non-Discrimination Act, the Employment Retirement Income Security
Act (as amended), the Consolidated Omnibus Budget Reconciliation Act, the Kansas
Acts Against Discrimination, the Kansas Age Discrimination in Employment Act,
the Missouri Human Rights Act, the Colorado Anti-Discrimination Act, the Kansas
Wage Payment Act, the Missouri wage payment statutes, the Colorado Wage Payment
and Collection Act, and any other state statute or any state common law,
including, but not limited to, any cause of action for wrongful termination,
breach of contract, and any other federal, state, or local laws, including



A-1

--------------------------------------------------------------------------------

 



common law, to the maximum extent permitted by law, without limitation or
exception.  It is understood and agreed that this is a full and final release
covering all known or unknown, undisclosed and unanticipated losses, wrongs,
injuries, debts, claims, or damages to the Executive that may have arisen, or
may arise from any act or omission prior to the date of execution of this
Agreement arising out of or related, directly or indirectly, to the Executive’s
employment, or separation from employment with NBH, or to any professional
relationship between the Executive and/or the employees, agents,
representatives, and affiliates of NBH during the Executive’s employment with
NBH, as well as those alleged losses, wrongs, injuries, debts, claims, or
damages now known or disclosed that have arisen, or may arise as a result of any
act or omission.  Notwithstanding anything to the contrary, the released claims
do not include, and this Agreement does not release any:  (a) rights to
compensation and benefits provided under Section 6 of the Employment Agreement
or under any other benefit plan, agreement, arrangement, or policy of NBH that
is applicable to the Executive that, in each case, by its terms, contains
obligations that are to be performed after the date hereof by NBH; (b) rights to
indemnification the Executive may have under applicable law, the bylaws or
certificate of incorporation of the Company, or any other agreement or any
rights with respect to coverage under any director and officer liability policy,
as a result of having served as an officer or director of NBH or any Affiliates;
(c) claims that the Executive may not by law release through a settlement
agreement such as this;  or (d) claims the Executive may have as the holder or
beneficial owner of securities (or other rights relating to securities) of the
Company.

2.Executive Acknowledgements.  The Executive acknowledges that as of the date
the Executive executed this Agreement, the Executive (a) has not suffered a
work-related injury that has not properly been disclosed to NBH; and (b) has
disclosed to NBH any action/inaction the Executive took/failed to take during
the Executive’s employment with NBH that could give rise to a claim against NBH
or the Affiliates, and/or any other third party.

3.Non-Interference.  Nothing in this Agreement shall interfere with the
Executive’s right to file a charge, cooperate, or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or any other federal or state regulatory or law enforcement
agency.  The consideration provided to Executive pursuant to Section 6 of the
Employment Agreement, however, shall be the sole relief provided to the
Executive for the claims that are released by the Executive pursuant to this
Agreement and the Executive shall not be entitled to recover and agrees to waive
any monetary benefits or recovery against NBH in connection with any such claim,
charge, or proceeding, without regard to who has brought such charge or
complaint.

4.Return of NBH Property.  The Executive acknowledges that, as of the last day
of employment, the Executive has returned and surrendered to NBH all NBH
property and equipment (unless otherwise specified herein) pursuant to
Section 10(a) of the Employment Agreement.  The Executive acknowledges and
agrees that all such materials are, and will always remain, the exclusive
property of NBH.

5.Consideration and Revocation Periods; Counsel.  The Executive acknowledges
that the Executive has read this Agreement, has been given 21 calendar days to
consider this Agreement, although the Executive may return it sooner if desired,
and is hereby advised to consult with legal counsel regarding this
Agreement.  If the Executive signs this



A-2

--------------------------------------------------------------------------------

 



Agreement prior to the expiration of the 21-day period, the Executive hereby
states that the Executive has voluntarily and knowingly decided to shorten the
time period and that NBH has not induced the Executive to do so.  The Executive
further acknowledges that the Executive has seven calendar days to revoke this
Agreement after executing the same.  Notice of revocation should be sent, in
writing, to the Legal Department, National Bank Holdings Corporation, 7800 E.
Orchard Road, Suite 300, Greenwood Village, Colorado 80111.  NBH hereby advises
the Executive to consult with an attorney before signing this Agreement.  This
Agreement shall become effective on the eighth calendar day after its execution
absent any revocation.  The parties also agree that the release provided by the
Executive in this Agreement does not include a release for claims under the ADEA
arising after the date the Executive signs this Agreement.

6.No Admission.  The execution of this Agreement does not and shall not
constitute an admission by NBH of liability to the Executive.  NBH specifically
denies that it or its current or past insurers, agents, or employees have
violated the Executive’s rights under any federal, state, or local constitution,
statute, law, or common law in connection with the Executive’s employment,
including the Executive’s separation therefrom.  Likewise, the execution of this
Agreement does not and shall not constitute an admission by the Executive of
liability to NBH.

7.Entire Agreement.  This Agreement contains the entire agreement between and
among the parties and cannot be modified in any respect in the future except in
a writing signed by the parties hereto.

8.Severability.  It is expressly understood to be the intent of the parties
hereto that the terms and provisions of this Agreement are severable and if, at
any time in the future or for any reasons, any term or provision in this
Agreement is declared unenforceable, void, voidable, or otherwise invalid, the
remaining terms and provisions shall remain valid and enforceable as written.

9.Governing Law.  The terms and provisions of this Agreement shall be
interpreted and enforced under the substantive law of the State of Delaware, to
the extent state law applies, and under federal law, to the extent federal law
applies.

10.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.  Any party to this Agreement may execute
this Agreement by signing any such counterpart.

11.Headings.  The headings to this Agreement are for convenience only, and are
not to be used in the interpretation of the terms hereof.

12.Voluntary Signing.  The Executive acknowledges that the Executive has read
this Agreement and understands it and has signed it voluntarily.

 



A-3

--------------------------------------------------------------------------------

 



PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, NBH has caused this Agreement to be executed by its duly
authorized officer, and the Executive has executed this Agreement, as of the
dates written below.

 

EXECUTIVE

 

Brian F. Lilly

 

DATE

 

NATIONAL BANK HOLDINGS CORPORATION

 

and

 

NBH BANK, N.A.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DATE

 

[Signature Page to Release Agreement]

--------------------------------------------------------------------------------